United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.C., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, NATIONAL INSTITUTES OF
ENVIRONMENTAL HEALTH SERVICES,
Research Triangle, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-378
Issued: September 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 9, 2010 appellant filed a timely appeal from an October 22, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s actual earnings as a writer-editor fairly and reasonably
represented her wage-earning capacity.
On appeal her attorney asserts the decision is contrary to fact and law.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 11, 2006 appellant, then a 44-year-old writer/editor, who had a history of
nonemployment-related fibromyalgia, filed an occupational disease claims, alleging that
repetitive motion in computer work caused flexor tendinitis and carpal tunnel syndrome. OWCP
accepted the conditions of bilateral carpal tunnel syndrome and bilateral enthesopathy of the
Appellant stopped work on
wrist/carpus (flexor tendinitis) as employment related.2
April 25, 2006. She was placed on the periodic compensation rolls. She returned to her regular
position with prescribed assistive devices of voice activated software and an ergonomic chair on
June 8, 2009. Appellant worked four hours a day the first week, six hours a day the second, and
returned to full-time eight-hour daily employment on June 22, 2009.3
Appellant again stopped work on August 8, 2009.4 She was in a nonemployment-related
motor vehicle accident on November 6, 2009. Appellant returned to her regular position with the
above-described assistive devices on November 10, 2009. On November 14, 2009 she filed an
occupational disease claim for flexor tendinitis, carpal tunnel syndrome and fibromyalgia, stating
that her work duties aggravated these conditions.5
By decision dated February 9, 2010, OWCP found that appellant’s actual earnings,
effective November 10, 2009, fairly and reasonably represented her wage-earning capacity.
Appellant’s wage loss was reduced to zero as her earnings were equal to those earned at the time
of injury.
Appellant timely requested a hearing.
On February 25, 2010 Christine Flowers, a supervisor, reported that appellant returned to
work on November 10, 2009 at which time she was given an employee performance plan
outlining her performance requirements and task assignments. She stated that appellant was
assigned the least demanding tasks with the most flexible deadlines from the duties of the
communications program, and that these tasks allowed frequent rest periods and the ability to
2

This case has previously been before the Board on a separate issue. By decision dated March 2, 2011, Docket
No. 10-1444 the Board affirmed a March 29, 2010 decision in which an OWCP hearing representative affirmed an
October 29, 2009 decision finding that appellant did not establish that she sustained a recurrence of disability on
August 8, 2009 causally related to the accepted conditions. The facts and law of the previous Board decision are
incorporated herein by reference.
3

The physical demands for the position of writer-editor are sedentary. Major duties consisted of using
communication tools to maintain productive lines of communication and coordination among geographically
dispersed research grantees located throughout the United States; manage, from concept through publication and
distribution, news releases on grantee research outcomes, on a schedule set by senior staff; facilitate the presentation
of the grants program material on internal and public internet sites; write, edit and submit articles, briefs, fact sheets,
brochures and taking/enhancing digital photographs for other publications within the employing establishment for
media and public. Additional duties included obtaining appropriate reviews and clearances for press releases,
tracking media coverage and writing reports.
4

Appellant also filed a schedule award claim on August 8, 2009.

5

OWCP adjudicated this as a new claim.

2

switch among tasks. Appellant would be provided all assistive devices she required. She was
given full access to all databases and resources. Ms. Flowers stated that appellant had not told
her that she could not meet deadlines or that she worked with pain and, as far as she was aware,
appellant was using the assistive software and other accommodating devices, and was able to
perform her assigned tasks, although she continued to have a light workload. In December 2009,
appellant volunteered to write an article for the monthly newsletter and, while she did not
complete the story, this was due to difficulty connecting with an information source.
Ms. Flowers stated that, with the exception of the above-mentioned article, appellant completed
all assignments since her return to work in November 2009 and, in her January 27, 2010
performance review, she was given a “fully successful” rating but was told if she was not able to
meet all deadlines in the next performance period, a performance improvement plan would be
initiated. She also reported that appellant frequently missed work due to a variety of health
issues and unfortunate occurrences and had applied for medical retirement. Ms. Flowers
attached a sample of appellant’s work and a position description.
By report dated January 7, 2010, Dr. Robert A. Harrell, Board-certified in internal
medicine and rheumatology, diagnosed flexor tendinitis of the hands with carpal tunnel
syndrome, osteoarthritis, fibromyalgia and a family history of rheumatoid arthritis. He noted that
appellant went back to work in early November and was trying her best to avoid typing and that,
while her hands were more stiff and sore, she had no major flare ups. Dr. Harrell provided
examination findings, noted that appellant’s hands continued to show thickening of flexor
tendons, with bony enlargement of the distal interphalangeal joints. He reported tenderness of
the trapezius muscles and medial and lateral epicondyles of the elbows and advised that the work
situation was not ideal.
In May 2010 appellant’s attorney requested a review of the written record. He asserted
that appellant’s position did not represent her wage-earning capacity because it was not a regular
job. Counsel submitted a July 1, 2010 pleading asserting that the February 9, 2010 wage-earning
capacity determination was in error because the position on which it was based consisted of
makeshift work. In a June 9, 2010 letter, appellant described her assigned job duties. She stated
that beginning on January 1, 2010 she had the sole responsibility for answering the telephones
and public inquiries, and was then assigned researching and confirming staff changes that would
result in web page updates. On March 5, 2010 appellant was assigned to cover for a staff
member on maternity leave; at the end of March was assigned the task of editing the text of the
monthly newsletter; in April 2010 she was assigned to work with another staff member to update
specific web page content; in May was assigned responsibility for researching reports of broken
links in the web site; and in June 2010 additional duties included editing transcripts, researching
and rewriting web content for specific groups, coordinating web page updates, and editing codes.
She asserted that the job she returned to in the fall of 2009 consisted of small, menial tasks that
were changed regularly, and that when she was assigned meaningful tasks, these led to increased
use of her hands. Appellant submitted a two-page February 2010 list of job duties performed,
and a list of activities that were conducive to voice-activated software and tasks that were not. In
a June 21, 2010 letter, she explained that each time her duties were changed, they became less
demanding and were of limited interest and required little skill or knowledge. Appellant also
provided a June 29, 2010 statement, identified as a mid-year review, and an employee
performance plan for the period January 1 to December 31, 2010.

3

By report dated September 9, 2010, Dr. Harrell requested that appellant be excused from
work for the period September 7 through 21, 2010 due to worsening of the severe tendinitis of
her hands and arms. He stated that he was hopeful that a period of rest would improve her
condition. Appellant retired on disability, effective October 8, 2010.
In an October 22, 2010 decision, an OWCP hearing representative affirmed the
February 9, 2010 wage-earning capacity decision.6
LEGAL PRECEDENT
Section 8115(a) of FECA provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by the employee’s actual
earnings if the actual earnings fairly and reasonably represent the employee’s wage-earning
capacity.7 Generally, wages actually earned are the best measure of a wage-earning capacity,
and in the absence of showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such a measure.8 The formula for
determining loss of wage-earning capacity based on actual earnings, developed in the Albert C.
Shadrick decision,9 has been codified at 20 C.F.R. § 10.403. OWCP calculates an employee’s
wage-earning capacity in terms of percentage by dividing the employee’s earnings by the current
pay rate for the date-of-injury job.10
ANALYSIS
OWCP accepted that appellant sustained employment-related bilateral carpal tunnel
syndrome and bilateral flexor tendinitis of the wrists. Appellant had bilateral carpal tunnel
releases in April 2007, and she returned to her regular position as writer-editor in June 2009,
initially working four hours daily. At that time she was provided with voice-activated software
and an ergonomic chair. Appellant began full-time work on June 22, 2009. She again stopped
work on August 8, 2009 but returned to her regular position as writer-editor on
November 10, 2009.
The Board finds that appellant’s actual earnings as a writer-editor with prescribed
assistive devices fairly and reasonably represent her wage-earning capacity. Appellant returned
to full-time work at her regular position on November 20, 2009 and was working in this position
on February 9, 2010, the date OWCP issued its wage-earning capacity determination. She
worked in the position for more than 60 days, and there is no evidence that the position was

6

Appellant also submitted medical evidence relevant to her schedule award claim that continued to be developed
by OWCP.
7

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

8

Lottie M. Williams, 56 ECAB 302 (2005).

9

Albert C. Shadrick, 5 ECAB 376 (1953).

10

20 C.F.R. § 10.403(c).

4

seasonal or temporary and no evidence to show that she was not working eight hours a day.11
There is also no evidence that the position consisted of makeshift work designed for her
particular needs.12 While appellant asserted that her job became less challenging, she provided
several statements in which she described tasks that were within her position description.
The Board delineated factors of makeshift work in the case of A.J., where the employee
had actual earnings as a limited-duty clerk.13 The Board reversed OWCP’s wage-earning
capacity determination, finding that the clerk position was makeshift work specifically tailored to
the claimant’s needs. For example, there was no detailed job description or set schedule, and her
significant medical limitations precluded many clerical duties.14
The facts in evidence are distinguishable from A.J. The position relied upon by OWCP
in rendering its February 9, 2010 decision was appellant’s regular position as a writer-editor,
which had a specific position description. The fact that appellant was provided voice-activated
software and an ergonomic chair does not constitute evidence that the position was makeshift,
nor is the fact that appellant felt that she was assigned duties that were less challenging. The
Board concludes that the position of writer-editor on which the February 9, 2010 wage-earning
capacity decision was based fairly and reasonable represented appellant’s wage-earning capacity.
As there is no evidence that her wages in this position did not fairly and reasonable
represent her wage-earning capacity, they must be accepted as the best measure of her wageearning capacity.15
Appellant’s actual earnings in the position of writer-editor fairly and reasonably represent
her wage-earning capacity. The Board must determine whether OWCP properly calculated her
wage-earning capacity based on her actual earnings. The Board finds that OWCP properly
determined that appellant had no loss of wage-earning capacity based on her actual earnings.
The current weekly earnings of $1,327.23 per week as a writer-editor exceeded the current
weekly wages of the date-of-injury position of $1,175.56. Appellant therefore had no loss of
wage-earning capacity under the Shadrick formula.16
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.

11

J.C., 58 ECAB 700 (2007).

12

Id.

13

A.J., Docket No. 10-619 (issued June 29, 2010).

14

Id.

15

See Loni J. Cleveland, supra note 7.

16

Albert C. Shadrick, supra note 9.

5

CONCLUSION
The Board finds that OWCP met its burden of proof to establish that appellant’s actual
wages as a writer-editor fairly and reasonably represented her wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the October 22, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

